Title: From Benjamin Franklin to Deborah Franklin, [25 March? 1756]
From: Franklin, Benjamin
To: Franklin, Deborah


[Williamsburg, March 25? 1756]
 … about 5 aClock in the Afternoon, tho’ I had been hinder’d near half a Day by Peter’s Illness. The 3d Day about 2 in the Afternoon, we sail’d, after parting with Col. Washington, who overtook us there, and proceeded on his Journey by Land. We were only Sunday Night and Monday Night on the Water, for on Tuesday Morning about 10 aClock, we arrived at Col. Hunter’s near Hampton, 40 Miles below this Place, where I was received in the most obliging Manner, and the next Day came hither. Mr. Hunter is not very ill at present, but looks thin. Mr. Balfour was very obliging to me on the Passage, which was a very pleasant one. And here in less than four Days I find my self in the midst of Spring; Peaches on the Trees as big as Kidney Beans, and Asparagus on the Tables they say they have had these three Weeks. I am uncertain yet as to the time of my Return, or the Way I shall take. My Horses are at the Head of the Bay at Mr. Milliken’s, on Bohemia. [Thu]s I may return up the Bay by Water, or go to New York in the Man [of Wa]r if she goes soon; or perhaps I may get Horses here, and ramble up thro’ [the Cou]ntry to Annapolis.
The Money I left with you, belonging to Col. Hunter, in a seal’d Bag, [give] to Mr. Nelson when he calls for it, taking his Receipt.
